                                                                 USDC
            Case 1:18-cv-09433-LGS Document 23 Filed 12/19/18 Page 1 of SDNY
                                                                        2
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 12/19/2018
                               UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                  . '
                                                   •:_,   ;.
                                                          I    c;. ,, u ·
                                                               _, •   C..,


MOVANT DAVID ANDREW CHRISTENSON                                              Case No. 1:18-cv-09433-LGS

PEN AMERICAN CENTER, INC.                                                    JUDGE LORNA G. SCHOFIELD
Plaintiff,
                                                                             COMPLAINT FOR DECLARATORY
v.                                                                           AND INJUN_QIVEJl.EUEE
                                                                                                                                I'
                                                                                       U0or.
                                                                                         0 '\._ ,;,n·-.,v
                                                                                                 k.)l_,J •I   l                  I
                                                                                                                                 I
DONALD J. TRUMP, in his official capacity
as President of the United States
                                                                                        DOCtJl\/tE\lT                            I




Defendant.                                                                              ELECTr�Ofi:_Ci\Lt:Y ·j�l L,;=:
                                                                                        DOC#:_      �� _______ .                     i
                                      Friend of the Court/ Amicus Brief
                                                                                        DATE i !LEL               l�---:[��!(__ !I
I am filing this Amicus/Friend of the Court Brief on behalf of all Americans in accordan-ce withthe
Constitution/First Amendment/Last Sentence of the First Amendment: "and to petition the Government
for a redress of grievances". This information is critical if the Republic is to survive.

This Amicus Brief is being filed by a terrorist. Our country was founded by terrorists. It was terrorists
that drafted the Declaration of Independence and the Constitution. Would I have been classified as a
terrorist if I was wrong? They invoked the Patriot Act because of my research and writings.

     ► Democratic National Committee Chairman/Deputy Attorney General for Civil Rights Thomas
       Perez and Special Counsel/FBI Director Robert Mueller classified me as a terrorist in 2010.
       Reference: Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D.
       New York, (18-2145) Court of Appeals Second Circuit

     ► Attorney General Matthew Whitaker was my attorney in 2011. Reference: Democratic National
       Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D. New York
       One Hundred Seventeenth (117th) Emergency Motion for Reconsideration (Attached)
       Judge John G. Koeltl docketed more than 50 of my pleadings and that included several pleadings
       about Theodore John "Ted" Kaczynski (The Unabomber). Judge Koeltl docketed the "Manifesto".

     ► The Senate approved BP Attorney (Kirkland & Ellis LLP) Jeffrey Bossert Clark for assistant
       attorney general for the U.S. Department of Justice's Environment and Natural Resources
       Division on Thursday, October 11th, 2018. ***I am the reason it took 17 months to confirm
       Jeffrey Bossert Clark*** Reference: Democratic National Committee v. The Russian Federation
       (1:18-cv-03501) District Court, S.D. New York - One Hundred Fifth (105th) Emergency Motion for
       Reconsideration (Attached)

The following factual, documented and verifiable information was used by President Barack Obama,
Attorney General Eric Holder, Deputy Attorney General Thomas Perez, FBI Director Robert Mueller, etc.
to classify me as a terrorist in 2010. My attorney in 2011 was Attorney General Matthew Whitaker and
his reward for irreparably harming me and the American People was to become Attorney General. I am
a graduate of the United State Air Force Academy who served his country with distinction.
Case 1:18-cv-09433-LGS Document 23 Filed 12/19/18 Page 2 of 2




                            The Court does not consider documents filed by non-parties
                            without leave of the Court. The Clerk of Court is respectfully
                            directed to mail a copy of this Order to Mr. David Andrew
                            Christenson. SO ORDERED.
                            Dated: December 19, 2018
                                   New York, New York
